McAllister, j.
Defendant was convicted of knowingly uttering and publishing a forged bank check, and appeals. The *514check was one of many payroll checks stolen in Portland, on October 10, 1966, from Modern Heating Service, and the name and address of the firm was printed on the check. The check bore No. 4641, was dated October 10, 1966, was in the amount of $67.40, was. payable to Howard Williams, and ivas signed “L. C. Campbell.” ' The amount had been written with the check protector of Modern Heating Service. Defendant attempted to cash the check at a Tradewell Store in Portland, on October 11, 1966.
Defendant complains only because evidence was received that earlier on the same day he cashed at another store another check identical in all particulars except that it bore No. 4642. There is no merit in defendant’s contention. The evidence objected to was admissible to prove criminal intent. State v. Holbert, 242 Or 228, 408 P2d 941 (1965); State v. Cruse, 231 Or 326, 333, 372 P2d 974 (1962), and earlier cases therein cited.
The judgment is affirmed.